IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF RICHARD A. DEVOE,     : No. 510 MAL 2017
DECEASED                               :
                                       :
                                       : Petition for Allowance of Appeal from
PETITION OF: KEITH M. DEVOE AND M.     : the Order of the Superior Court
CORRINE MAHLA, CO-                     :
ADMINISTRATORS                         :


                                  ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.